                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                         NO. 4:20-CV-193-FL


    SUSAN E. GLYNN, Administrator of the )
    Estate of Linda P. Grimshaw a/k/a Linda )
    Pinkerton Grimshaw,                     )
                                            )
                          Plaintiff,        )
                                            )
          v.                                )
                                                                           ORDER
                                            )
    SAVASENIORCARE              CONSULTING, )
    LLC, and GREENVILLE OPERATING )
    COMPANY, LLC, d/b/a MacGregor Downs )
    Health & Rehabilitation Center,         )
                                            )
                          Defendants.       )



         This matter is before the court on motion to compel arbitration and stay proceedings (DE

12) filed by defendant Greenville Operating Company, LLC (“Greenville” or “MacGregor

Downs”)1 and plaintiff’s motion to remand (DE 19). The issues raised have been briefed fully,

and in this posture, are ripe for ruling. For the following reasons, plaintiff’s motion to remand is

denied and defendant Greenville’s motion to compel arbitration and stay proceedings is granted.

                                   STATEMENT OF THE CASE

         Plaintiff, as administrator of the estate of Linda L. Grimshaw (“Grimshaw”), commenced

this action in Pitt County Superior Court on August 27, 2020, asserting claims for medical

malpractice, negligence, gross negligence, and wrongful death, arising from the care provided to




1
        Defendant SavaSeniorCare Consulting, LLC (“SavaSeniorCare”) joins defendant Greenville’s motion to
compel arbitration and stay proceedings, pursuant to notice filed October 19, 2020.



            Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 1 of 9
Grimshaw while she was resident at defendant MacGregor Downs. Plaintiff seeks damages, costs,

interest, and jury trial.

        Defendants filed a notice of removal in this court on October 14, 2020, asserting diversity

jurisdiction and relying upon affidavits of Wynn G. Sims (“Sims”), vice president and secretary of

defendants Greenville and SavaSeniorCare. Shortly thereafter, defendant Greenville filed the

instant motion to compel arbitration and stay proceedings, relying upon a Dispute Resolution

Program Agreement attached to the motion. Pursuant to notice filed October 19, 2020, defendant

SavaSeniorCare joins defendant Greenville’s motion to compel arbitration and stay proceedings.

        On November 16, 2020, plaintiff filed the instant motion to remand for lack of subject

matter jurisdiction, relying upon exhibits, including: 1) Certificate of Assumed Name and 2) North

Carolina Secretary of State listing. Defendant Greenville responded in opposition to plaintiff’s

motion, attaching affidavit of Sims and copies of cases and statutes.

                                   STATEMENT OF FACTS

        The facts alleged in plaintiff’s complaint may be summarized as follows. On February 21,

2019, Grimshaw, a resident at defendant MacGregor Downs, vomited while out on an excursion

with her daughter Victoria. (Compl. (DE 1-1) ¶ 9). Upon their return to defendant MacGregor

Downs, Victoria informed staff that Grimshaw vomited, but the staff allegedly did not notify the

doctor. (Id.). Over the next several days, Grimshaw coughed and experienced diarrhea. (Id. ¶¶

10-13). Grimshaw’s other daughter, Susan, informed the nurse and nursing staff of Grimshaw’s

worsening condition; however, the staff allegedly did not notify the doctor. (Id.)

        On February 26, 2019, Susan visited Grimshaw and noticed that Grimshaw’s skin was pale

and gray, dried vomit was on her shirt, and she sounded congested. (Id. ¶ 14). Grimshaw’s

roommate allegedly told Susan that they had called for help repeatedly but no one assisted them.



                                                 2

            Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 2 of 9
(Id.). Susan notified two nurses, the nursing manager, and a social worker of Grimshaw’s

condition, and requested that a doctor examine Grimshaw. (Id.). Despite their assurances, staff

allegedly did not inform the doctor of Grimshaw’s condition. (Id.).

        Grimshaw’s symptoms continued over the next several days, and Susan repeatedly

requested an examination by the doctor. (Id. ¶¶ 15-17). On February 28, 2019, staff called the

doctor, who was unavailable, and allegedly failed to pursue the matter further when the call was

not returned. (Id. ¶ 18). On March 1, 2019, Grimshaw was taken to the hospital and diagnosed

with septic shock, acute renal failure, and respiratory distress. (Id. ¶ 19). Grimshaw passed away

later that day. (Id.).

                                     COURT’S DISCUSSION

A.      Motion to Remand

        1.      Standard of Review

        In any case removed from state court, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. §

1447(c). “The burden of establishing federal jurisdiction is placed upon the party seeking

removal.” Mulcahey v. Columbia Organic Chem. Co., 29 F.3d 148, 151 (4th Cir. 1994). “Because

removal jurisdiction raises significant federalism concerns, [the court] must strictly construe

removal jurisdiction.” Id. “If federal jurisdiction is doubtful, a remand is necessary.” Id.; see

Common Cause v. Lewis, 956 F.3d 246, 252 (4th Cir. 2020) (recognizing the court’s “duty to

construe removal jurisdiction strictly and resolve doubts in favor of remand”) (quoting Palisades

Collections LLC v. Shorts, 552 F.3d 327, 336 (4th Cir. 2008)).

        2.      Analysis




                                                 3

             Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 3 of 9
       Plaintiff argues that remand is required because diversity jurisdiction asserted upon

removal is lacking and defendants’ notice of removal failed to state grounds for removal. The

court addresses both arguments, in turn.

               a.      Diversity Jurisdiction

       This court has diversity jurisdiction over civil actions “where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different States[.]” 28 U.S.C. § 1332(a)(1).       For purposes of this provision, “the legal

representative of the estate of a decedent shall be deemed to be a citizen only of the same State as

the decedent.” 28 U.S.C. § 1332(c)(2). Additionally, “the citizenship of a limited liability

company . . . is determined by the citizenship of all of its members.” Cent. W. Virginia Energy

Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011).

       Here, it is undisputed that plaintiff is a citizen of North Carolina. (See Pl. Mem (DE 20)

at 1); (Notice (DE 1-1) ¶ 3). Plaintiff argues that defendant Greenville is also a citizen of North

Carolina because its principal place of business is located in Greenville, North Carolina, relying

upon Hertz Corp. v. Friend, 559 U.S. 77 (2010). Under Hertz, a corporation’s citizenship is

determined, in part, by its principal place of business. 559 U.S. at 81 (emphasis added). However,

defendant Greenville is a limited liability company, and a “limited liability company organized

under the laws of a state is not a corporation and cannot be treated as such under section 1332 until

Congress says otherwise. It is an unincorporated association, akin to a partnership for diversity

purposes, whose citizenship is that of its members.” Gen. Tech. Applications, Inc. v. Exro Ltda,

388 F.3d 114, 121 (4th Cir. 2004).

       Thus, to determine defendant Greenville’s citizenship, the court must look to the

citizenship of its members. According to affidavit of Sims, defendant Greenville’s vice president



                                                 4

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 4 of 9
and secretary, defendant Greenville is a Delaware limited liability company, and its sole member,

North Carolina GL Holdco, LLC, is also a Delaware limited liability company. (Sims Affidavit

(DE 1-2) ¶¶ 3-4). The sole member of North Carolina GL Holdco, LLC, is Redwood Equity

Holdings, LLC, which is also a Delaware limited liability company. (Id. ¶¶ 5-6). Redwood

Holdings Parent Holdco, LLC, is the sole member of Redwood Equity Holdings, LLC, and it is a

Delaware limited liability company. (Id. ¶ 6). Likewise, the sole member of Redwood Holdings

Parent Holdco, LLC, is defendant SavaSeniorCare, which is a Delaware limited liability company.

(Id. ¶ 7). The sole member of defendant SavaSeniorCare is Proto Equity Holdings, LLC, which is

also a Delaware limited liability company. (Id. ¶ 8). Finally, the sole member of Proto Equity

Holdings, LLC is Terpax, Inc, which is a Delaware corporation with its principal place of business

in Atlanta, Georgia.    (Id. ¶¶ 9-10).    In consideration of the foregoing, neither defendant

Greenville’s members, nor defendant SavaSeniorCare’s members are citizens of North Carolina;

therefore, neither defendant is a citizen of North Carolina, and there is complete diversity of

citizenship between the parties, as required by 28 U.S.C. § 1332(a)(1).

       Although not contested by plaintiff, the amount in controversy requirement is also satisfied.

“Courts generally determine the amount in controversy by reference to the plaintiff’s complaint.”

JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638 (4th Cir. 2010) (citing Wiggins v. N. Am. Equitable

Life Assur. Co., 644 F.2d 1014, 1016 (4th Cir. 1981)). “If a complaint does not allege a specific

amount of damages, the removing defendant must prove by a preponderance of the evidence that

the amount in controversy exceeds [$75,000].” Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th

Cir. 2013) (citations omitted).

        Here, rather than alleging a specific amount of damages, plaintiff seeks damages “excess

of $25,000.00.” (Compl. (1-1) ¶ 25). Defendants argue that the amount in controversy exceeds



                                                5

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 5 of 9
$75,000.00 because plaintiff alleges she has “sustained and suffered great damages” and “plaintiff

‘reserves the right to raise a constitutional challenge to N.C.G.S. § 90-21.19 if and when the jury

returns a verdict for noneconomic damages in excess of the statutory cap’ (of $500,000).” (Mem.

(DE 23) at 5) (quoting Compl. (1-1) ¶¶ 7, 24). By referencing plaintiff’s expectation of receiving

over $500,000.00 in damages from this action, defendants have proved by the preponderance of

the evidence that the amount in controversy exceeds $75,000.00.

       In sum, where there is complete diversity of citizenship between the parties and the amount

in controversy exceeds $75,000.00, the court has diversity jurisdiction over this action.

               b.      Notice of Removal

       Next, plaintiff argues that remand is required because the notice of removal fails to contain

a statement indicating the grounds for removal. Plaintiff’s argument is unpersuasive. Defendants’

notice of removal states that plaintiff is a citizen of North Carolina, (Notice (DE 1) ¶ 3), defendants

are citizens of Delaware and Georgia, (id. ¶¶ 4-6), and “[a]s a result of the foregoing facts, there

is complete diversity of citizenship between the parties as defined by 28 U.S.C. § 1332(a)(1).” (Id.

¶ 7). In addition, the notice references plaintiff’s expectation of receiving over $500,000.00 in

damages, and states that the amount in controversy exceeds $75,000.00, exclusive of costs and

interest, “[b]ased on the type and severity of the injuries alleged.” (Id. ¶¶ 9-10). Finally, the notice

states that “this Court has diversity jurisdiction over this civil action pursuant to 28 U.S.C. § 1332.

Therefore, this action may be removed to this Court pursuant to 28 U.S.C. § 1441.” (Id. ¶ 10).

       In light of the foregoing, defendants’ notice of removal adequately states the grounds for

removal, and plaintiff’s motion to remand must be denied.

B.      Motion to Compel Arbitration and Stay Proceedings




                                                   6

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 6 of 9
       Defendants move to compel arbitration and stay proceedings, arguing that Grimshaw

signed a Dispute Resolution Program Agreement (hereinafter “the agreement”) when she was

admitted to defendant MacGregor Downs. The agreement provides a three-step dispute resolution

process, involving: 1) initial review of the dispute by the Dispute Resolution Program Committee,

2) mediation, and 3) arbitration. (See Dispute Resolution Program Agreement (DE 12-1) at 4-5).

       Section 3 of the Federal Arbitration Act (“FAA”) provides:

       If any suit or proceeding be brought in any of the courts of the United States upon
       any issue referable to arbitration under an agreement in writing for such arbitration,
       the court in which such suit is pending, upon being satisfied that the issue involved
       in such suit or proceeding is referable to arbitration under such an agreement, shall
       on application of one of the parties stay the trial of the action until such arbitration
       has been had in accordance with the terms of the agreement, providing the applicant
       for the stay is not in default in proceeding with such arbitration.

9 U.S.C. § 3. Section 4 authorizes a “party aggrieved by the alleged failure, neglect, or refusal of

another to arbitrate under a written agreement for arbitration [to] petition [a] United States district

court . . . for an order directing that such arbitration proceed in the manner provided for in such

agreement.” 9 U.S.C. § 4. Section 4 provides that, when presented with such a motion, a court

“shall hear the parties, and upon being satisfied that the making of the agreement for arbitration .

. . is not in issue, the court shall make an order directing the parties to proceed to arbitration in

accordance with the terms of the agreement.” Id.

       In reviewing a motion to compel arbitration, the “court accepts as true the allegations in

the complaint that relate to the underlying dispute between the parties.” Berkeley Cty. Sch. Dist.

v. Hub Int’l Ltd., 944 F.3d 225, 233 (4th Cir. 2019) (quotations omitted). If, however, the

“‘making of the arbitration agreement be in issue,’ then ‘the court shall proceed summarily to the

trial thereof.’” Id. (quoting 9 U.S.C. § 4). The court is obliged to conduct a trial only “when a

party unequivocally denies ‘that an arbitration agreement exists,’ and ‘show[s] sufficient facts in



                                                  7

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 7 of 9
support thereof,” under a summary judgment standard. Id. (quoting Chorley Enters., Inc. v.

Dickey’s Barbecue Rests., Inc., 807 F.3d 553, 564 (4th Cir. 2015)).

       When faced with a motion to compel arbitration, the court analyzes only two “gateway

matter[s].” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2006). First, the court must

determine whether “a valid agreement to arbitrate exists between the parties.” Hooters of Am.,

Inc. v. Phillips, 173 F.3d 933, 938 (4th Cir. 1999). Second, where the court concludes there is

such an agreement, the court next asks whether “the specific dispute falls within the substantive

scope of that agreement.” Id.

       Here, the “gateway matter[s]” are satisfied. Howsam, 537 U.S. at 83. First, the agreement

is valid, where it is in writing and signed by Grimshaw. (See Dispute Resolution Program

Agreement (DE 12-1) at 8). Moreover, the agreement specifically states that it binds Grimshaw’s

“legal representatives, including the personal representative or executor of [Grimshaw’s] estate.”

(Id. at 3). The agreement also states that parties to the agreement include “the facility, any parent

or subsidiary of the facility, any company affiliated with the facility.” (Id.). Since defendant

SavaSeniorCare is a company affiliated with defendant Greenville, (see Sims Affidavit (DE 1-2)

¶¶ 2-8), the agreement applies to defendant SavaSeniorCare as well. Plaintiff has not provided

any reason to doubt the authenticity of the agreement, or otherwise responded in opposition to the

instant motion to compel arbitration and stay proceedings.

       Second, the scope of the agreement is clear and broad, stating that it covers “any claim or

dispute totaling $50,000.00 individually or in the aggregate that would constitute a cause of action

that either party could bring in a court of law.” (Id.). Plaintiff’s claims for wrongful death,

negligence, gross negligence, and medical malpractice fall squarely within the scope of the

agreement.



                                                 8

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 8 of 9
       Therefore, having found that the parties entered into valid agreement to arbitrate, which

encompasses plaintiff’s claims asserted in this action, the court grants defendant Greenville’s

motion to compel arbitration and stay proceedings, which defendant SavaSeniorCare joins.

                                         CONCLUSION

       Based on the foregoing, plaintiff’s motion to remand (DE 19) is DENIED, and defendant

Greenville’s motion to compel arbitration and stay proceedings (DE 12), which defendant

SavaSeniorCare joins, is GRANTED. This matter is STAYED until completion of the dispute

resolution process as ordered herein and in subsequent orders of the court. The parties are

DIRECTED to proceed through the dispute resolution process accordance with the terms of the

agreement. (See DE 12-1). The parties shall file a status report with the court regarding the status

of the dispute resolution process, every 180 days, or upon completion of the dispute resolution

process, whichever is sooner.

       SO ORDERED, this the 28th day of January, 2021.




                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 9

           Case 4:20-cv-00193-FL Document 25 Filed 01/28/21 Page 9 of 9
